       Case 2:19-cv-04997-JJT Document 38 Filed 12/18/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kari Dart,                                        No. CV-19-04997-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Labrad Diagnostics, et al.,
13                  Defendants.
14
15          Upon review of the parties’ Second Joint Notice of Settlement (Doc. 37) in which
16   they jointly request the case be dismissed on December 11, 2019, the date the funds would
17   be reconciled. Accordingly,
18          IT IS ORDERED adopting the Second Notice of Settlement (Doc. 37). The above-
19   entitled matter is hereby dismissed with prejudice, the parties to bear their own costs and
20   attorneys’ fees.
21          IT IS FURTHER ORDERED vacating the Clerk’s Entry of Default (Doc. 24) and
22   that all motions (Doc. 35) are deemed moot.
23          IT IS FURTHER ORDERED directing the Clerk to close this matter.
24          Dated this 18th day of December, 2019.
25
26                                         Honorable John J. Tuchi
                                           United States District Judge
27
28
